Citation Nr: 1632529	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  16-20 417	)	DATE
	)
	)


THE ISSUE

Whether the January 11, 2016 Board of Veterans' Appeals decision denying a compensable initial rating for varicose veins, right leg and left leg, contains clear and unmistakable error.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1952 to March 1955.

In a January 11, 2016 decision, the Board of Veterans' Appeals (Board) denied the Veteran's claims of entitlement to a compensable initial rating for varicose veins, right leg and left leg.  In January 2016, the Veteran submitted a motion to revise or reverse the January 11, 2016 Board decision on the basis of clear and unmistakable error (CUE).

This motion has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2015). 38 U.S.C.A. § 7107(a)(2)  (West 2014).




FINDINGS OF FACT

1.  In a December 13, 2012 decision, the Board granted service connection for varicose veins of both legs.  The Board did not assign initial ratings or effective dates to these disabilities therein.

2.  The December 13, 2012 Board decision was effectuated by the Department of Veterans Affairs (VA) Reno, Nevada Regional Office (RO) in a March 7, 2013 rating decision.  The RO assigned separate noncompensable ratings to the Veteran's service-connected varicose veins, right leg and left leg, effective April 29, 2009.

3.  The Veteran perfected an appeal of the March 7, 2013 rating decision, seeking entitlement to compensable initial ratings for his service-connected varicose veins, right leg and left leg.  

5.  A compensable rating has never been assigned to the Veteran's varicose veins, right leg or left leg.

6.  The January 11, 2016 Board decision that denied the Veteran's appeal as to entitlement to compensable initial ratings for his varicose veins, right leg and left leg, was reasonably supported by evidence then of record and prevailing legal authority and was not undebatably erroneous.



CONCLUSION OF LAW

There was no CUE in the January 11, 2016 Board decision that denied compensable initial ratings for varicose veins, right leg and left leg.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. 20.1400, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2016, the Veteran submitted a motion to revise or reverse, on the basis of CUE, a January 11, 2016 Board decision.  Therein, the Board denied compensable initial ratings for the Veteran's service-connected varicose veins, right leg and left leg.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

Motions to revise Board decisions are not appeals.  38 C.F.R. § 20.1402.  Requests for revision of a Board decision based on CUE are initiated by the filing of a motion.  38 C.F.R. § 20.1404.  The decision on a motion alleging CUE in a Board decision is a matter over which the Board has original jurisdiction. 

As an initial matter, the Board notes that the Veterans Claims Assistance Act and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2015), are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (holding that VA does not have "a duty to develop" in CUE requests for revision or reversal because "there is nothing further that could be developed").  CUE motions are not conventional appeals, but instead are requests for revision of previous decisions.  Requests for revision or reversal  based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  

For the sake of clarity, the Board finds that a discussion as to the relevant adjudicative history is helpful.

On April 29, 2009, the VA received the Veteran's original claim of entitlement to service connection for varicose veins of both legs.  After this claim was denied in an October 2009 rating decision, the Veteran perfected an appeal to the Board.  Ultimately, in a December 13, 2012 decision, the Board granted entitlement to service connection for varicose veins of both legs, which was the sole issue before the Board as to the varicose veins.  In a March 7, 2013 rating decision, the RO effectuated the Board's December 13, 2012 grant of service connection and assigned two, separate noncompensable initial ratings, one for the right leg and the other for the left leg, both effective April 29, 2009.  The Veteran perfected an appeal of this decision, seeking compensable initial ratings.  In a January 11, 2016 decision, the Board denied the Veteran's appeal, finding that a compensable initial rating for either his right or left leg varicose veins was not warranted.  

In January 2016, the Veteran submitted a motion to revise or reverse the January 11, 2016 Board decision on the basis of CUE.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2015).  Pursuant to 38 C.F.R. § 20.1404(a) , the motion alleging CUE in a prior Board decision must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. 

In this case, the January 2016 motion filed by the Veteran arguably satisfies the filing and pleading requirements set forth in 38 C.F.R. § 20.1404  for a motion for revision of a decision based on CUE.  See Canady v. Nicholson, 20 Vet. App. 393, 402-03 (2006). 

A prior Board decision is final and binding, but is reversible, if there is CUE in the decision.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, define CUE as: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed.  (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

Additionally, "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In assessing whether CUE is present in a prior determination, a three-prong test is applied, which is as follows: 

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made;' and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A determination that there was CUE in the decision must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245. 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In his January 2016 motion, the Veteran asserts that the January 11, 2016 Board decision contains CUE insofar as he claims that he was granted two, separate 5 percent disability ratings, one for his right leg varicose veins, the other for his left leg varicose veins, 60 years prior.  The Veteran states that there are no "medical records" to establish that this alleged grant occurred.  He then details the circumstances surrounding his discharge examination, which he asserts explains why no such records were created.  He also asserts that the Board is not abiding by its own the December 13, 2012 decision to grant service connection for varicose veins of both legs.

First, as referenced above, the Veteran asserts that he was already granted two, separate 5 percent ratings, one for his right leg varicose veins, the other for his left leg varicose veins, and that, by not acknowledging this in the January 11, 2016 decision, the Board committed CUE.  Specifically, the Veteran claims that the doctor administering his discharge examination stated, "[y]ou have varicose veins and I am giving you 5 [percent] disability for each leg."  He claims that no documents were created showing this grant because all examinations were stopped by military police.  Regardless of his current contentions and the alleged circumstances surrounding his discharge examination, there is simply no documentation demonstrating that VA received, developed, and adjudicated a claim of entitlement to service connection for varicose veins prior to April 29, 2009.  

Even assuming, arguendo, that the Veteran was told by the doctor administering his discharge examination that he was granting the Veteran VA disability compensation for his bilateral leg varicose veins, the doctor had no authority to do so.  See 38 U.S.C.A. § 511(a) (West 2014) (specifying that the Secretary of Veterans Affairs shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans); see also 38 U.S.C.A. § 7104 (West 2014) (specifying that the Board shall make final decisions on appeals as to questions in a matter under section 511 (a)).  Moreover, at no point since the grant of service connection in the December 13, 2012 decision has a compensable rating been assigned to either his right or left leg varicose veins.  As such, the January 11, 2016 decision does not contain CUE as to whether the Board failed to acknowledge previously assigned compensable disability ratings for the Veteran's right or left leg varicose veins.

Second, with respect to the Veteran's assertion that the Board (in the January 11, 2016 decision) is not abiding by the December 13, 2012 decision, it is clear that there is a misunderstanding in regards to the phrase "granting the benefit sought on appeal."  It is apparent from correspondence received from the Veteran that he considers that phrase to mean he would receive service-connected disability compensation for bilateral leg varicose veins, which is the benefit he sought on appeal, including, but not limited, assignment of disability ratings.  However, as discussed above, the matter at issue in the December 13, 2012 decision was entitlement to service connection for varicose veins of both legs.  In other words, the Board was tasked on that occasion with determining if the evidence showed that it was at least as likely as not (a 50 percent probability or greater) that the Veteran's varicose veins were incurred in or due to his active duty.  Accordingly, the December 13, 2012 decision was limited to deciding if the criteria for service connection were satisfied for the claimed disability.  Establishing service connection is, thus, "the benefit sought on appeal," which was granted therein.  In the December 13, 2012 decision, the Board did not assign a rating in the first instance, which is a downstream element that is itself appealable.  Cf. Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); see also Holland v. Gober, 10 Vet. App. 433, 436 (1997) (recognizing the difference between the upstream elements necessary to establish entitlement to benefits and the downstream elements of disability rating and effective date.  In accordance with the applicable law and regulations, after the Board granted service connection for the Veteran's bilateral leg varicose veins, the RO assigned the initial disability ratings and effective dates in the March 7, 2013 rating decision.  The Veteran perfected an appeal of this decision, seeking compensable initial ratings.  By captioning and considering the Veteran's right leg and left leg varicose veins as service-connected disabilities in the January 11, 2016 decision, the Board was abiding by the December 13, 2012 grants of service connection.  As such, the January 11, 2016 decision does not contain CUE insofar as the Board failed to abide by the December 13, 2012 Board decision.

In sum, the Board finds that the Veteran has not shown that any incorrect application of statutory or regulatory provisions was committed by the Board in the January 11, 2016 decision; that the correct facts, as they were known at the time, were not before the Board in January 11, 2016; or that any error committed by the Board in the January 11, 2016 decision was outcome determinative (i.e., the 



(CONTINUED ON NEXT PAGE)

outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the January 11, 2016 decision and the determination is final.


ORDER

Revision on the basis of CUE in the January 11, 2016 Board decision is denied.



                       ____________________________________________
	JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



